417 Pa. 450 (1965)
Ridge Radio Corporation, Appellant,
v.
Glosser.
Supreme Court of Pennsylvania.
Argued March 18, 1965.
April 20, 1965.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Robert Bennett Lubic, for appellant.
W. Louis Coppersmith, with him Margolis, Coppersmith & Shahade, for appellees.
*451 OPINION PER CURIAM, April 20, 1965:
Ridge Radio Corporation[*] filed a complaint in equity against Fred Glosser as an individual, and Fred Glosser, Isadore Glosser, Sydney Ossip and Herbert Sinberg, Trading as Gosco Broadcasters.
Ridge alleged that Fred Glosser, while President of Ridge, joined with the other defendants in fraudulently appropriating Ridge's ideas and plans for the construction and operation of a radio station at Windber, Pennsylvania. The defendants filed preliminary objections which were overruled. The trial Court subsequently certified the case to the law side of the Court. From this "certification" Order, Ridge appealed to this Court.
This appeal must be quashed. As we said in McFarland v. Weiland Packing Co., Inc., 416 Pa. 277, 206 A.2d 18 (at p. 279): "An order certifying an equity action to the law side of the court is an interlocutory order which has not been made appealable by statute: Nachod v. Nachod, 402 Pa. 60, 166 A.2d 18 (1960), and White v. Young, 402 Pa. 61, 166 A.2d 663 (1960) . . . ."
Appeal quashed. Costs to be paid by appellant.
Mr. Justice COHEN dissents.
NOTES
[*]  Hereinafter called "Ridge."